Citation Nr: 1009364	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 
1964 to November 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for PTSD.  Diagnoses of 
PTSD are of record.  A private examiner has stated in a 
November 2005 psychological evaluation that that the Veteran 
has PTSD, due to "several traumas" which occurred when the 
Veteran was in Vietnam and that continue to bother him to 
date.  Further, in June 2007, the Veteran underwent a VA 
mental health intake examination, and PTSD was diagnosed.  In 
this regard it is noted that the June 2007 VA report was 
associated with the claims file after the issuance of the 
February 2007 supplemental statement of the case and the RO 
has not addressed this evidence in a supplemental statement 
of the case as is required by 38 C.F.R. § 19.37(a).  

In order to warrant service connection for PTSD, the evidence  
must show (1) a diagnosis of PTSD which conforms to the  
criteria under the Diagnostic and Statistical Manual of  
Mental Disorders, 4th ed. 1994, (DSM-IV), (2) a link,  
established by medical evidence, between current symptoms and  
an in-service stressor, and (3) credible supporting evidence  
that the claimed stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

As the record reflects diagnoses of PTSD, the Board must 
determine whether the Veteran has been exposed to an in-
service stressor, or stressors, supporting his PTSD 
diagnosis.  The Veteran submitted a PTSD Questionnaire in 
November 2005.  He stated he was stationed in Vietnam with B 
Company, 1st Battalion and that he was a forward observer.  
He reported that a vehicle next to his hit a mine and killed 
seven of the soldiers in the vehicle.  He indicated that he 
did not know the names of those killed.  It was stated that 
the Veteran also went on ambush missions and was in 
firefights as well as that he was with B Company, 1st 
Battalion of the 25th Infantry for over eight months in 
Vietnam.  

Additionally, the Veteran has submitted a June 2006 statement 
from a service comrade who reported that the Veteran was 
assigned to an infantry unit in Vietnam, that in February 
1966, two American soldiers were killed by enemy fire and 
that the Veteran replaced one of those men.  Another 
statement received in June 2006 from a service comrade 
indicates that in February 1966 two men were killed and that 
the Veteran and another soldier took their place.  The 
Veteran also supplied a copy of a document which listed 
casualties and two of the persons were noted to have been 
killed in February 1966.  The names of the two soldiers noted 
to have been killed in the buddy statements and the casualty 
document are the same.  The Veteran also sent a copy of 
Orders which showed that the Valorous Unit Award (VUA) was 
given to the 2D Brigade Task Force, 25th Infantry Division 
for extraordinary heroism in combat against the Viet Cong 
from January through April 1966.  The Board noted that while 
suggestive of combat, receipt of the VUA, is not itself 
dispositive of whether a Veteran engaged in combat with the 
enemy.  

In April 2008, the Veteran submitted a statement in which he 
reported that in September 1966 at Cu Chi Vietnam while he 
was assigned to B Company 1st Battalion, 5th Mechanized 
Infantry he witnessed a personnel carrier hitting a land mine 
and seven soldiers were killed.  He also reported a second 
incident that happened on February 14, 1966, when two service 
men were killed -Bobby Braswell and John Grover.  He stated 
that this occurred at the Michelin Plantation in Vietnam.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App.  
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v.  
West, 11 Vet. App. 353, 359 (1998).  If a unit is shown to 
have participated in combat, the Veteran's presence with his 
unit at the time of the combat is sufficient to verify his 
claimed stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The RO has not secured the Veteran's service personnel 
records or contacted the United States Army and Joint 
Services Records Research Center (JSRRC) to verify his unit 
of assignment and service in Vietnam.  In light of the above, 
VA has not made reasonable attempts to verify the Veteran's 
claimed in-service stressor(s).  On remand, VA must make 
reasonable efforts to verify the Veteran's claimed 
stressor(s) through appropriate channels.  See 38 U.S.C.A. § 
5103A.  

The appellant is hereby notified that it is his 
responsibility to report for any examination that may be 
scheduled, and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Secure and associate with the claims 
file the Veteran's complete personnel 
records.  Undertake any appropriate 
research to try to corroborate the 
Veteran's stressors noted above.  This 
should specifically include an attempt to 
verify that in September 1966 at Cu Chi 
Vietnam while he was assigned to B 
Company 1st Battalion, 5th Mechanized 
Infantry a personnel carrier hit a land 
mine and seven soldiers were killed.  
Also attempt to verify the claim by the 
Veteran that on February 14, 1966, two 
service men were killed -Bobby Braswell 
and John Grover.  Determine if these 
individuals were in the Veteran's unit at 
that time.  

If any research efforts are unsuccessful 
in 
verifying the reported in-service 
stressful event(s), then request 
verification of the reported in-service 
stressor events through the JSRRC, and 
any other appropriate depository.  VA 
should provide the JSRRC, or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
and copies of the Veteran's stressor 
statements as well as a copy of this 
entire remand.  The JSRRC, and/or other 
depository should be requested to attempt 
to verify the Veteran's stressor(s) noted 
above.  

2.  If, any only if, a stressor has been 
confirmed, and/or his unit is shown to 
have participated in combat or combat 
situations as contemplated in Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the 
Veteran should be examined by a VA 
psychiatrist to determine whether the 
Veteran has PTSD and whether any PTSD 
condition found is related to a stressor 
in active service.  The examination 
report should include a detailed account 
of all pathology found to be present.  

All special studies or tests, including 
psychological testing and evaluations, 
deemed necessary by the examiner, are to 
be accomplished.  The claims folder must 
be reviewed by the examiner in 
conjunction with his examination.  The 
examiner should provide explicit 
responses to the following questions:  

a) The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

b) If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressor(s)" that caused the disorder, 
and comment upon the link between such a 
stressor or stressors and current 
symptoms.

3.  Then, ensure that the actions and 
medical report requested above comply 
with this remand, especially with respect 
to the instructions to provide medical 
opinions.  If the report is insufficient, 
or if any requested action is not taken 
or is deficient, it should corrected.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case that addresses all 
evidence associated with the claims file 
since the issuance of the February 2007 
supplemental statement of the case.  The 
Veteran should be provided an opportunity 
to respond.  The claim should be returned 
to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


